DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021 has been entered.
 
Response to Amendment
	Applicant’s amendment to the claims filed January 5, 2021 has been entered.  Claims 36 and 37 are currently amended.  Claims 1-35 and 50-53 have been canceled. Claims 36-49 are pending and under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-40, 42-44 and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2015/0202646) in view of Tyler (US 9,511,543) and any one of Dahlin et al. (US 6,022,207), Comb et al. (US 5,939,008) or Crump (US 5,121,329). 

a source of filament of thermoplastic material (Figure 3, paragraphs [0043], [0044] and [0048] – Material Strand (MS) exiting chamber (KK) is a source of filament of thermoplastic which is then fed to the tool of Figure 2a as shown in Figure 5 wherein the structures of Figures 2a and 3 are combined as a single unit), the filament of thermoplastic material comprising a tow of carbon fibers (carbon fibers with fibers as a tow/bundle – Abstract; paragraphs [0003], [0011], [0013], [0015] – last sentence of paragraph; claims 52 and 53);  
a positioning assembly/print head/extrusion head/wetting unit (2) (Figures 2a and 3 shown together in Figure 5) having a dispensing end/outlet (A) for directing the filament from the source to produce three-dimensional layers (paragraphs [0010] and [0012]; i.e. layers upon layers);
and a heater (H) configured to melt the filament (paragraphs [0015] and [0043]-[0048]; the heater (H) is configured to melt thermoplastic material, as such it is configured/capable of melting the thermoplastic material of material strand (MS); the thermoplastic of (MS) is sheathed in the molten polymer of wetting unit (2) that is melted directly by heater (H) and therefore the heater (H) is configured to/capable of melting/heating the thermoplastic of material strand (MS)).
Fischer et al. do not teach a cutter for cutting the tow of carbon fibers from the composite strand/filament of material leaving the unit to generate the at least the portion of the three-dimensional object or a controller as claimed.
However, Tyler teaches and analogous system (Abstract; Figure 1; Figure 4); wherein the composite strand of material is cut in order to generate a plurality of portions of a filaments that are laid down sequentially to form paths (Figure 2; col. 2, lines 20-26; col. 6, lines 6-37).  Further, Tyler teaches using a controller to control process variables, including temperature control (col. 8, lines 41-62), feeder control and cutting (col. 5, lines 32-38; col. 6, line 5-col. 7, line 54).     
prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of Fischer et al. and Tyler and to have cut/severed the composite strand of Fischer et al. in order to form a plurality of beads/strands/filaments and to have laid them down, as suggested by Tyler, for the purpose, as suggested by Tyler, of increasing functionality, strength and control of structural properties of the produced three-dimensional object.  Further, it would have been prima facie obvious to one having ordinary skill in the art to control the feeding, temperature and cutting of the material of Fischer et al. by controlling feeding, heater and cutting, as suggested by Tyler, for the purpose, as suggested by the references, of effectively maintaining process parameters within values suitable for forming the three-dimensional object.
The system of Fischer et al. is directed to a system for using a composite material to produce three-dimensional objects by a computer designed layer build-up technique.  Further, Tyler is directed to a method and apparatus for the additive manufacturing of three-dimensional objects from a computer design.  As one having ordinary skill in the art would recognize, this is at least an implicit disclosure of laying the material on what would be reasonably considered to be a support/build platform in accordance with the computer design that reads upon the claimed support.  Fischer et al. do not explicitly recite placing the material on a platform/support as claimed.  
However, each of Dahlin et al. (Abstract; Figure 1 (46); col. 1, lines 5-17; col. 1, line 40-col. 2, line 7; col. 2, line 44-col. 3, line 61); Comb et al. (Abstract; Figure 1 (42)); and Crump (Abstract; Figure 1; Figure 2; Figure 5 (114) (110); Figure 6) provide analogous teaching wherein more details regarding the conventional placement of extruded strands/filaments/beads of material in processes and systems for building three dimensional objects are given.  As each of these references make clear, the material is provided adjacent to a platform/support in accordance with the computer design.
prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Fischer et al. and any one of Dahlin et al., Comb et al. or Crump and to have placed the composite material of Fischer et al. adjacent to a platform/support in accordance with the computer design, as suggested by any one of the secondary references, for the purpose, as suggested by all of the references of controlling the placement and building of the material in an art recognized suitable manner. In combination, each and every limitation of the claim involving a support and depositing material toward/on the support are met. 
As to claims 37 and 38, the combination teaches and suggests moving and controlling the print head and filament material as claimed to produce a three-dimensional object for substantially the reasons set forth above.  Fischer et al. teach moving the head (paragraph [0010], [0011], [0012], [0019] and [0032]) while directing the material through the system.
As to claims 39, 40 and 42, Tyler teach a plurality of materials may be utilized including tows (Figures 1-3; col. 4, line 5-col. 5, line 2). The combination suggests a controller that is configured to provide additional material, as may be required. The reason to combine Fischer et al. and Tyler is the same as that set forth above. Further, the secondary references suggest a spool as set forth above.
As to claim 43, Dahlin et al. teach the material is fed to a substrate (60) which is part of build platform (74).  The build platform (74) moves vertically (col. 4, 14-30).  Comb et al. teach a vertically moving build platform (col. 4, lines 34-50).  Further, Crump teaches movement of the build platform (Figure 1). Therefore it would have been prima facie obvious to one having ordinary skill before the effective filing date of the claimed invention to have combined the teaching of Fischer et al. and any one of the secondary references and to have employed a movable platform for the purpose in the method of Fischer et al. in order to further facilitate control and flexibility in the manufacturing process/system.

As to claim 46, the controller suggested by the combination is for producing three-dimensional objects.  A layer of material produced before another layer supports the layer.
As to claims 47 and 48, Fischer et al. teach using a robotic arm as a positioning assembly wherein the arm has at least three spatial axes (paragraphs [0010], [0019] and [0032]).  The tool of Fischer et al. can be mounted on a guided robotic arm with at least three-axes for translatory as well as rotational movement (paragraph [0019]).  “At least three-axes" is understood to disclose a range that encompasses and renders prima facie obvious the claimed values of six or seven axis.
As to claim 49, Fischer et al. teach the thermoplastic fiber is fed as a filament/strand (paragraphs [0015], [0029]) and the second fiber can comprise a bundle/tow of carbon fiber (paragraph [0015]; paragraphs [0043], [0044], [0048], (MS) – Figures 3 and 5) that is continuous within the thermoplastic filament material (Figure 3). Tyler further teaches plurality of materials may be utilized including tows (Figures 1-3; col. 4, line 5-col. 5, line 2). The combination teaches and suggests the filament is a continuous tow filament. 
Claim 41 is not rejected under this combination of references based upon the utilized interpretation of the “source of filament of thermoplastic material.” 

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2015/0202646) in view of Tyler (US 9,511,543), and any one of Dahlin et al. (US 6,022,207), Comb et al. (US 5,939,008) or Crump (US 5,121,329), as applied to claims 36-40, 42-44 and 46-49 above, and further in view of either one of Pax (US 2014/0070461) or Mackie et al. (US 8,778,252).
As to claim 45, the combination teaches the system set forth above.  Fischer et al. do not teach rotating a support as claimed. However, each of Pax (paragraph [0034]) and Mackie 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Fischer et al. and either one of the secondary references and to have rotated a support structure in the system of Fischer et al., as suggested by the secondary references, for the purpose, as suggested by secondary references, of facilitating the building of three-dimensional objects having desired shapes, structures and complexities.

Claims 36-44 and 46-53 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2015/0202646; effectively filed date of August 16, 2012) in view of Tyler (US 9,511,543; effectively filed date of August 29, 2012), any one of Dahlin et al. (US 6,022,207), Comb et al. (US 5,939,008) or Crump (US 5,121,329) and any one of Jang et al. (US 5,936,861), Mark (US 2014/0361460), or Duty et al. (US 2015/0183159).
It is noted for the purposes of clarity that this is an alternative rejection based upon Fischer et al. that relies upon all the same prior art references utilized in the previous office action and that substantially corresponds to the previous rejection with needed updates included.   
Regarding claim 36, Fischer et al. teach the basic claimed system for forming a three dimensional object (paragraph [0010]) comprising: a first fiber/filament/solid strand of thermoplastic material (Figure 1 (F); paragraph [0015]) and a second fiber/elongated product of a reinforcing material such as tow/bundle of carbon fibers (paragraphs [0003], [0011], [0015], [0033], Figure 1 (1); Abstract); 
a print head/extrusion head/wetting unit (2) (Figures 2A & 3 shown together as an embodiment in Figure 5) comprising a chamber (KK) that is in fluid communication with a nozzle (K2 channel and chamber 3 taken together in Figure 5; paragraphs [0038] and [0048]) with a 
a heater configured to heat both the first and second fiber in the chamber (paragraphs [0015] and [0043]-[0048]; Figure 5 (H) and generate a composite strand/bead/filament of thermoplastic reinforced by the second fiber. 
In operation the filament is directed from its starting location/source toward said print head/extrusion head and this movement through the process is implicitly, intrinsically or obviously controlled by a controller.  The tool of Fischer et al. can be mounted on a guided robotic arm with at least three-axes for translatory as well as rotational movement in order to use the freshly sheathed material (i.e. the heated/molten thermoplastic composite strand containing reinforcing material) for the purpose of building up three-dimensional objects (paragraphs [0010], [0011], [0019]) wherein the sheathed material is deposited in successive steps one after another to form the object (paragraph [0012]).  As such, Fischer et al. is understood to utilize a positioning assembly having a dispensing end as claimed.  
Fischer et al. do not explicitly teach the composite strand is cut so that a portion of the at least one filament is laid down sequentially in the building of the three-dimensional object or explicitly that a controller is utilized as claimed.  However, Tyler teaches and analogous system (Abstract; Figure 1; Figure 4); wherein the composite strand of material is cut in order to generate a plurality of portions of a filaments that are laid down sequentially to form paths (Figure 2; col. 2, lines 20-26; col. 6, lines 6-37).  Further, Tyler teaches using a controller to control process variables, including temperature control (col. 8, lines 41-62), feeder control and cutting (col. 5, lines 32-38; col. 6, line 5-col. 7, line 54).     
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of Fischer et al. and Tyler and to have cut/severed the composite strand of Fischer et al. in order to form a prima facie obvious to one having ordinary skill in the art to control the feeding, temperature and cutting of the material of Fischer et al. by controlling feeding, heater and cutting, as suggested by Tyler, for the purpose, as suggested by the references, of effectively maintaining process parameters within values suitable for forming the three-dimensional object.
Figure 1 of Fischer et al. suggests or implies feeding the reinforcing fiber/elongated product (1) from a spool.  Further, wherever the material of Fischer et al. is fed from is reasonably understood to be a source.  However, Fischer et al. do not explicitly teach feeding the solid materials from sources, such as a spool.
However, Tyler makes explicit that analogous reinforcing fiber material is provided to the opening from a spool of material (col. 4, lines 5-7) and each of Dahlin et al. (Abstract; Figure 1 (46); col. 1, lines 5-17; col. 1, line 40-col. 2, line 7; col. 2, line 44-col. 3, line 61); Comb et al. (Abstract; Figure 1 (42)); and Crump (Abstract; Figure 1; Figure 2; Figure 5 (114) (110); Figure 6; col. 10, lines 12-25) provide analogous teaching wherein the solid thermoplastic/building/modeling fiber/filament material that is to be fed through an opening is be supplied from spools of the material. In the combination, the controlled system directs the fiber to the opening.  Dahlin et al. (Abstract) and Comb (Figure 7; col. 5, lines 11-57) explicitly include circuitry and electronics that connects the spool to the control system and Crump also teaches controlling the spool (col. 10, lines 12-26). 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Fischer et al. with Tyler and any one of Dahlin et al., Comb et al. or Crump and to have fed the material of Fischer et al. from spools of the materials, as suggested by Tyler and any one of Dahlin et al., Comb et al. or Crump, for the purpose, as suggested by the references, of feeding the material 
As to the material utilized by Fischer et al., Fischer et al. do not explicitly teach the filament of thermoplastic material contains a tow of carbon fibers as claimed.  However, each of Jang et al. (Figures 8A and 8B; col. 11, lines 6-22), Mark (Figures 1A (4) (6) and 1B; paragraphs [0005], [0098], [0104]-[0110], [0113], and [0127]) and Duty et al. (paragraphs [0009] – “carbon fiber reinforcements in polymer filaments”, [0019] and [0023]) teach analogous systems and methods wherein a source of filament of thermoplastic material is employed, wherein the filament of thermoplastic material contains one or more reinforcing materials.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Fischer et al. and any one of the secondary references and to have utilized a source of filament of thermoplastic material, wherein the filament of thermoplastic material contains a tow of carbon fibers, in the system of Fischer et al., as suggested by any one of the secondary references, for the purpose, as suggested by the references, of facilitating the usage of both thermoplastic and reinforcing material in a fused deposition modeling system in a compact and simplified manner. Fischer et al. teach a thermoplastic filament and a tow/bundle of carbon fibers. The secondary references teach analogous systems and methods that include feeding a composite filament containing thermoplastic and reinforcing materials to the system. 
The system of Fischer et al. is directed to a system for using a composite material to produce three-dimensional objects by a computer designed layer build-up technique.  Further, Tyler is directed to a method and apparatus for the additive manufacturing of three-dimensional objects from a computer design.  As one having ordinary skill in the art would recognize, this is at least an implicit disclosure of laying the material on what would be reasonably considered to be a support/build platform in accordance with the computer design.  However, Fischer et al. do 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Fischer et al. and any one of Dahlin et al., Comb et al. or Crump and to have placed the composite material of Fischer et al. adjacent to a platform/support in accordance with the computer design, as suggested by any one of the secondary references, for the purpose, as suggested by all of the references of controlling the placement and building of the material in an art recognized suitable manner.  
In the combination, two scenarios are suggested.  In a first scenario, the composite filament containing thermoplastic and a tow of carbon fibers replaces hopper (KK) in Figures 3 and 5 such that the composite fiber is an equivalent material strand (MS) as set forth in Fischer et al. that is fed directly to the wetting unit (2).  In a second scenario, the thermoplastic of the composite fiber provides the material that is melting in the wetting unit for dispensing onto the support. Further, in the combination, the heater is configured to melt the filament.  In the first scenario, the heater is capable of melting the thermoplastic material of the equivalent (MS) and this is understood to read upon the claimed “configured to” (also see step (ii) a. which only requires heating of the material and not melting).  Further, it would have been prima facie obvious to one having ordinary skill in the art to have melted the thermoplastic of the equivalent material strand when further sheathing it in wetting unit (2) in order to facilitate a bond between 
As to claims 37 and 38, the combination teaches and suggests moving and controlling the print head and filament material as claimed to produce a three-dimensional object for substantially the reasons set forth above.  Fischer et al. teach moving the head (paragraph [0010], [0011], [0012], [0019] and [0032]) while directing the material through the system.
As to claims 39-42, Tyler teach a plurality of additional materials may be utilized including tows (Figures 1-3; col. 4, line 5-col. 5, line 2). The combination suggests a controller that is configured to provide additional material, as may be required. The reason to combine Fischer et al. and Tyler is the same as that set forth above. Further, the secondary references suggest a spool as set forth above.
As to claim 43, Dahlin et al. teach the material is fed to a substrate (60) which is part of build platform (74).  The build platform (74) moves vertically (col. 4, 14-30).  Comb et al. teach a vertically moving build platform (col. 4, lines 34-50).  Further, Crump teaches movement of the build platform (Figure 1). Therefore it would have been prima facie obvious to one having ordinary skill before the effective filing date of the claimed invention to have combined the teaching of Fischer et al. and any one of the secondary references and to have employed a movable platform for the purpose in the method of Fischer et al. in order to further facilitate control and flexibility in the manufacturing process/system.
As to claim 44, Tyler teach controlling the feed rate of the material (col. 5, lines 32-38). The reason to combine Fischer et al. and Tyler is the same as that set forth above.
As to claim 46, the controller suggested by the combination is for producing three-dimensional objects.  A layer of material produced before another layer supports the layer.
As to claims 47 and 48, Fischer et al. teach using a robotic arm as a positioning assembly wherein the arm has at least three spatial axes (paragraphs [0010], [0019] and [0032]).  The tool of Fischer et al. can be mounted on a guided robotic arm with at least three-prima facie obvious the claimed values of six or seven axis.
As to claim 49, Fischer et al. teach the thermoplastic fiber is fed as a filament/strand (paragraphs [0015], [0029]) and the second fiber can comprise a bundle/tow of carbon fiber (paragraph [0015]; paragraphs [0043], [0044], [0048], (MS) – Figures 3 and 5) that is continuous within the thermoplastic filament material (Figure 3). Tyler further teaches plurality of materials may be utilized including tows (Figures 1-3; col. 4, line 5-col. 5, line 2). The combination teaches and suggests the filament is a continuous tow filament.  
	
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2015/0202646; effectively filed date of August 16, 2012) in view of Tyler (US 9,511,543; effectively filed date of August 29, 2012), any one of Dahlin et al. (US 6,022,207) or Comb et al. (US 5,939,008) or Crump (US 5,121,329) and any one of Jang et al. (US 5,936,861), Mark (US 2014/0361460), or Duty et al. (US 2015/0183159), as applied to claims 36-44 and 46-53 above, and further in view of either one of Pax (US 2014/0070461) or Mackie et al. (US 8,778,252).
As to claim 45, the combination teaches the system set forth above.  Fischer et al. do not teach rotating a support as claimed. However, each of Pax (paragraph [0034]) and Mackie et al. (Figure 1 (14) (20); col. 4, lines 21-53) teach an analogous system wherein the support structure/build platform is rotated as claimed.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Fischer et al. and either one of the secondary references and to have rotated a support structure in the system of Fischer et al., as suggested by the secondary references, for the purpose, as suggested by secondary references, of facilitating the building of three-dimensional objects having desired shapes, structures and complexities.
Response to Arguments
Applicant’s arguments filed January 5, 2021 have been fully considered.  The amendment to claim 37 has overcome the previous section 112b rejection.  Accordingly, the rejection has been withdrawn.
Applicant’s arguments regarding the teaching of Fischer et al. and the relied upon secondary references have been fully considered, but they are not persuasive.  
As an initial matter, the examiner notes the examiner has introduced a new ground of rejection based upon some of the same previously applied art.  In this new ground of rejection, the examiner relies upon a broader, yet still reasonable, interpretation of the teaching of Fischer et al. to demonstrate the full applicability of the reference in view of the amendment.  In particular, and as set forth above in the body of the first rejection based upon Fischer et al., the examiner considers the material strand (MS) material leaving hopper (KK) in Figure 3 to teach and suggest “a source of filament of thermoplastic material, the filament of thermoplastic material comprising a tow of carbon fibers” (paragraphs [0015], [0043], [0044], and [0048]). This material strand (MS) in Fischer et al. is then fed to wetting unit (2) where it is sheathed in the molten thermoplastic material within wetting unit (2) prior to being deposited (Figure 5; paragraphs [0043], [0044] and [0048]).  This interpretation is understood to be proper because claim 36 does not require the source of filament material to be a spool, for example (i.e. the source of material in the claim is not necessarily an external source of filament material that is introduced to all the processing portions of the system for the first time as a composite filament comprising thermoplastic and a tow of carbon fibers).  Further, the amended limitation that the system comprises “a heater configured to melt the filament” is understood to be met under this broader interpretation because, the heater (H) of Fischer et al. is configured and located to melt thermoplastic material in the system. As such it is configured to melt (i.e. capable of performing the required amount of heating) the thermoplastic material of material strand (MS) (i.e. the 
As to the previous rejection based upon Fischer et al., applicant argues that neither Fischer, Tyler, nor any of the other references, either alone or in combination, teach a source of filament, the filament comprising tow of carbon fibers and a heater configured to melt the filament as set forth in the claims.  This argument is not persuasive.  The combination of references previously applied and applied again teaches feeding a composite filament comprising thermoplastic material and a tow of carbon fiber from a spool to the system of Fischer et al.  The combination is understood to be reasonably applicable to two scenarios based upon the language of the amended claim.  
In a first scenario, the composite fiber, disclosed and suggested by the combination with secondary references, comprising thermoplastic and a tow of carbon fibers, allows for 
In a second scenario, the combination of references reasonably suggests modifying the teaching of Fischer et al. such that the separate thermoplastic filament of Fischer et al. and the tow of carbon fibers of Fischer et al. are combined together into a single composite filament wherein the formation of the melt in the corresponding positioning assembly and dispensing end of Fischer et al. comes from the thermoplastic sheath of the composite filament itself.  Such a 
As such, for the three reasons set forth above (1 – the new ground of rejection based upon the new Fischer et al. combination; 2 – scenario number 1 based upon the previous Fischer et al. combination; 3 – scenario number 2 based upon the previous Fischer et al. combination) the combination of references is still understood to teach and suggest each and every limitation of the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742